Case 3:17-cr-00170-CHB-CHL Document 131 Filed 10/05/18 Page 1 of 4 PageID #: 745




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION
                                     Electronically Filed

 UNITED STATES OF AMERICA                                                               PLAINTIFF

 V.                                            Criminal Action No. 3:17-cr-170-CHB

 JOSEPH R. WILLIS                                                                     DEFENDANT

      JOSEPH WILLIS’S MOTION TO ADOPT CODEFENDANT DONTAY RICE’S
                MOTION TO SUPPRESS WIRETAP EVIDENCE,
           AND WILLIS’S MEMORANDUM IN SUPPORT OF STANDING


        Comes now the Defendant, Joseph Willis, by his counsel, Julie Kaelin, and pursuant to

 the Magistrate Judge’s Order entered on October 3, 2018, respectfully files this motion to adopt

 Dontay Rice’s Motion to Suppress Wiretap Evidence as well as Mr. Willis’s Memorandum in

 support of standing.

 1.     On December 13, 2017, Dontay Rice filed a Motion to Adopt the motions filed (and to be

 filed) by the codefendants, including Clarence Rice. The motion was unopposed by the

 government, and the Court granted said motion. In subsequent proceedings, all codefendants

 joined in Dontay Rice’s Motion to Adopt and the Court entered an order stating that all filed

 motions “will be considered to have been made equally applicable to all the defendants, unless a

 defendant opts out of it or if the United States objects to the application of that motion with

 respect to that particular defendant.”

 2.     On July 6, 2018, Dontay Rice filed a comprehensive motion and supporting

 memorandum in support of the motion to suppress wiretap evidence. Pursuant to the Court’s

 previous order, all co-defendants adopted said motion and memorandum. On July 23, 2018, the

 government filed it’s response to Dontay Rice’s Motion to Suppress Wiretap Evidence. On July



                                                                                                   1 of 4
Case 3:17-cr-00170-CHB-CHL Document 131 Filed 10/05/18 Page 2 of 4 PageID #: 746




 30, 2018, Dontay Rice filed his reply to the government’s response. Subsequent to the filing of

 Dontay Rice’s reply, codefendants, Odell Smith, Clifton Jones, and William Freeman filed

 written motions to adopt Dontay Rice’s motion to suppress. All other co-defendants merely

 relied on the Court’s previous order permitting adoption. On August 17, 2018, Federal District

 Court Judge Claria Boom, entered an order referring Dontay Rice’s Motion to Suppress Wiretap

 Evidence to the Magistrate Judge for a hearing, if necessary, and for findings of fact, conclusions

 of law, and recommendations.

 3.     On October 3, 2018, the Magistrate Judge entered a scheduling order relative to Dontay

 Rice’s Motion to Suppress Wiretap Evidence. In this order, the Magistrate Judge overruled the

 codefendants Smith, Jones, and Clarence Rice’s written motions to adopt Dontay Rice’s Motion

 to Suppress Wiretap Evidence. The Magistrate Judge directed that the parties file additional

 motions to adopt and that they specifically address their standing to contest the wiretap

 applications.

 4.     On December 5, 2017, the Grand Jury for the Western District of Kentucky returned an

 indictment against Clarence Rice, Clifton Jones, Dontay Rice, and eight other codefendants,

 charging them with one count of Conspiracy to Possess with Intent to Distribute 50 Grams or

 More of Methamphetamine, in violation of title 21 U.S.C. § 812 and 841(a)(1). The government

 alleges that between September, 2017 and December 5, 2017, Clarence Rice, Mr. Jones, Mr.

 Rice, and the eight other codefendants knowingly and intentionally conspired with each other to

 commit that offense.

 5.     The wiretap orders which are the subject of this motion were issued on October 10, 2017,

 and November 13, 2017, by Judge Richard L. Young of the United States District Court for the

 Southern District of Indiana. The wiretap orders pertained to telephone number (502) 807-0803,



                                                                                                2 of 4
Case 3:17-cr-00170-CHB-CHL Document 131 Filed 10/05/18 Page 3 of 4 PageID #: 747




 which allegedly belonged to Clifton Jones. In the course of discovery, the government has

 provided Joseph Willis and/or his counsel with audio recording and transcripts of intercepted

 phone calls between Mr. Jones and Mr. Willis. There are multiple calls between Joseph Willis

 and Clifton Jones. Because Mr. Willis’s conversations were also intercepted in this process, he

 has standing to challenge the legality of the evidence insofar as arguments that those

 conversations were illegally obtained.

 6.     18 U.S.C. §2518(10)(a) states as follows:

        “Any aggrieved person in any trial.... before any Court... of the United States.... may
        move to suppress the contents of any wire or oral communications intercepted pursuant to
        this chapter, or evidence derived therefrom, on grounds that ... the order of authorization
        or approval under which it was intercepted is insufficient on its face.”



 7.     18 U.S.C. §2510(11), defines an aggrieved person as one “who was a party to any

 intercepted wire, oral, or electronic communication or a person against whom the interception

 was directed.” The United States Supreme Court has held that a person whose Fourth

 Amendment Rights were violated by the interception has standing to challenge the intercepted

 communications. See Alderman v. United States, 394 U.S. 165 (1969). In the present case, 18

 U.S.C. §2510 and 2518 specifically provide that Joseph Willis has standing to challenge the

 wiretap orders.

 8.     Mr. Willis therefore not only moves to adopt Dontay Rice’s Motion to Suppress Wiretap

 Evidence, but further adopts any other arguments of his similarly situated codefendants which

 are also applicable to him.



 WHEREFORE, Mr. Willis respectfully asks this Court to enter the attached Order or to

 otherwise grant him the requested relief.

                                                                                                      3 of 4
Case 3:17-cr-00170-CHB-CHL Document 131 Filed 10/05/18 Page 4 of 4 PageID #: 748




                                                 Respectfully Submitted,

                                                 /s/ Julie M. Kaelin______



                                   CERTIFICATE OF SERVICE

         This certifies a copy of the foregoing was this the 5th day of October, 2018, electronically

 filed with the Clerk of the Court using the CM/ECF system, which will send a notice of

 electronic filing to all attorneys of record.

                                                 /s/ Julie M. Kaelin______




                                                                                                4 of 4
